IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shahnawaz M. Mathias,                           :
Individually and as Executor to                 :
The Estate of Gladys E. Mathias,                :
                   Appellant                    :
                                                :   No. 714 C.D. 2021
                v.                              :
                                                :   Submitted: January 21, 2022
York County Tax Claim Bureau                    :
and Craig W. Irvine                             :


BEFORE:         HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE CHRISTINE FIZZANO CANNON, Judge
                HONORABLE LORI A. DUMAS, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                         FILED: July 8, 2022


                Shahnawaz M. Mathias, individually and as Executor of the Estate of
Gladys E. Mathias (Mathias), appeals from the January 19, 2021 order of the Court of
Common Pleas of York County (trial court) that denied his petition to set aside a tax
sale of his property located at 70 Vista Drive, Red Lion, Windsor Township,
Pennsylvania (the property), which was conducted pursuant to what is commonly
referred to as the Municipal Claims and Tax Liens Act (MCTLA).1 After review, we
affirm the trial court.
                The property was first exposed to a tax sale on October 5, 2017, for unpaid
taxes from 2012 at the York County Upset Tax Sale. The property did not sell in 2017


       1
           Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §§ 7101-7455.
and was subsequently scheduled to be sold at the 2018 York County Judicial Tax Sale
(2018 Tax Sale) on June 7, 2018.
             On June 1, 2018, Mathias filed an emergency motion for stay or
continuance of the 2018 Tax Sale, contending that he needed time to liquidate funds
from his deceased parents’ estate to pay the delinquent taxes. On June 6, 2018, the trial
court granted the motion for stay, directed the property to be listed for the next regularly
scheduled judicial tax sale and declared that “given the length of time that this matter
has been pending, there will be no further continuances of any sale.” (Stipulation ¶9;
Reproduced Record (R.R.) at 13.)
             On December 31, 2018, the York County Tax Claim Bureau issued a Rule
to Show Cause upon Mathias to show cause why the property should not be sold at the
upcoming judicial tax sale. The Sheriff’s Return of Service dated March 13, 2019, set
forth that on March 12, 2019, a York County Deputy Sheriff served the Notice of Rule
to Show Cause by personally handing a true and correct copy of the same to Mathias.
On April 25, 2019, the Rule became absolute after Mathias failed to appear for the
hearing.
             In accord with the Rule to Show Cause, the property was exposed for sale
on June 6, 2019 (2019 Tax Sale), at which time Craig W. Irvine (Irvine) was the
successful bidder for the property, with a winning bid of $160,000.00.
             On August 6, 2019, Mathias timely petitioned to set aside the 2019 Tax
Sale because in his view the purchase price of $160,000.00 for the property, which had
a tax assessed value of $471,510.00, was grossly inadequate. (Stipulation ¶10; R.R. at
3.) On February 18, 2020, an appraisal of the property was performed by Heather
McFarland of Master Appraisals LLC, at the request of Mathias. The McFarland
Appraisal sets forth a valuation of the property of $745,000.00.              Notably, the



                                             2
McFarland Appraisal included the following language: “Interior description is
unknown as appraisal was completed as an exterior inspection with the extraordinary
assumption that the home is habitable and in good condition.” (R.R. at 26)
(emphasis added).
               The trial court held a bench trial on January 15, 2021, to address Mathias’
petition to set aside. At trial, Mathias submitted the McFarland Appraisal in support
of his position that the purchase price of the property was grossly inadequate.2 Ms.
McFarland did not testify.
               In opposition, Irvine described his personal knowledge of the property,
and described a variety of problems with it. He testified that it needed the roof
replaced; there was “rot” around the windows; the exterior doors were in bad shape;
the driveway needed repaired or repaved; the stucco exterior needed repairs; the
landscaping had not been attended to in many years; and the garage doors were closed
over with some type of material and needed to be reopened. Further, Irvine testified
he understood the interior water pipes had frozen at some point, causing interior wall
damage. Irvine opined the value of the property in its current condition was closer to
$300,000.00. (Notes of Testimony (N.T.), 1/15/21, at 37-40; R.R. at 76-79.)
               On January 19, 2021, the trial court issued a memorandum opinion and
order denying Mathias’ petition to set aside the tax sale. Relevant to this appeal, the

       2
          Mathias also argued at trial that the sale of the property was invalid because he was not
personally served with the Rule to Show Cause, and because he had an agreement with the County of
York whereby the County agreed to not expose the property at the Judicial Tax Sale. In its January
19, 2021 memorandum and order, the trial court rejected both of these arguments. It found Mathias’
testimony challenging the validity of the York County Sheriff’s Return of Service to be not credible
and otherwise insufficient to rebut its presumption of validity. The trial court also debunked Mathias’
position that the settlement agreement reached between him and York County on an unrelated matter,
which was effectuated 49 days after the date of the sale, acted as a stay to the sale of the property.
Because Mathias has not appealed these rulings, we need not discuss them further and assume for
present purposes that the County complied with all statutory requirements under the MCTLA.


                                                  3
trial court found Mathias had failed to prove that the sale price was grossly inadequate.
Specifically, the trial court credited Irvine’s testimony, discredited the McFarland
Appraisal as not credible or persuasive, and concluded instead that the value of the
property was between $350,000 and $500,000 in its current condition. The trial court
explained its reasoning, as follows:
             The [c]ourt discounts the value set forth in the appraisal
             report. As a drive by appraisal,[3] the report assumes the
             Property to be in good condition. Thus, the comparable
             properties used to determine its value are also in good
             condition. The photographs of the [p]roperty do not show it
             to be in similar condition to the comparable properties based
             on the photographs provided in the report. By way of
             example only, the [p]roperty is not well landscaped, and the
             photographs show a tree with a downed limb. The
             comparable properties are all well landscaped, with trimmed
             trees and bushes and a manicured lawn. Further, the [c]ourt
             finds Irvine’s testimony creditable with respect to the
             condition of the [p]roperty and the repairs it requires. While
             this [c]ourt is not charged with making an exact
             determination of the value of the [p]roperty, the [c]ourt
             believes its value to be between $350,000 and $500,000 in
             its current condition.
(Trial ct. op. 1/19/21 at 6.)
              The trial court concluded that the sales price was not grossly inadequate.
It explained, “[w]hile there is no set guideline as to when a sales price is grossly

       3
           In its Rule 1925 opinion, the trial court expounded upon its ruling, explaining that the
McFarland Appraisal
                 was performed in a drive-by fashion with the valuation seeming to rely
                 entirely on a vantage on the street, without ever setting a foot on the
                 [p]roperty, let alone approaching the house and examining it in detail.
                 Since [Mathias] also did not call this appraiser as a witness, there is no
                 reason to believe anything other than what was reflected in the report
                 is the basis for the valuation that appraiser provided.
(Trial ct. Rule 1925 op., 3/17/21 at 4.)



                                                4
inadequate, the sales price here is between 32% and 45.7% of the property’s value.
The case precedent shows such a value is generally not accepted as being grossly
inadequate.” Id. Concluding that Mathias failed to prove any other irregularities
regarding the Tax Sale, the trial court denied the petition to set aside.
               On appeal,4 Mathias contends that the trial court erred by concluding that
the price bid of $160,000.00 at the Tax Sale was not grossly inadequate to warrant
setting aside the Tax Sale. He maintains that the trial court abused its discretion when
it discounted the $745,000.00 valuation of the property, which he claims was presented
by “a certified impartial appraiser” based solely on the testimony of Irvine, who was
not an impartial witness. (Mathias Br. at 6.)
               Where a tax sale is challenged based upon the adequacy of the price, our
courts have frequently held that mere inadequacy of price, standing alone, is not a
sufficient basis for setting aside the sale.5 Allegheny County v. Golf Resort, Inc., 974
A.2d 1242, 1247 (Pa. Cmwlth. 2009) (citing Provident National Bank, N.A. v. Song,
832 A.2d 1077, 1081 (Pa. Super. 2003)).6 To set aside such a sale, the price must be
“grossly inadequate.” Bank of America N.A. v. Estate of Hood, 47 A.3d 1208, 1211


       4
           The Court’s standard and scope of review in tax sale cases “is limited to determining whether
the trial court abused its discretion, clearly erred as a matter of law or rendered a decision with a lack
of supporting evidence.” Rice v. Compro Distributing, Inc., 901 A.2d 570, 574 (Pa. Cmwlth. 2006).

       5
         We note that, in cases involving grossly inadequate sale prices, courts have typically
examined sheriff’s sales as opposed to judicial tax sales. Our courts have held, however, that the
same principles are applicable to judicial tax sales. See City of Philadelphia v. Phil Ellena Holdings,
LP, (Pa. Cmwlth., No. 2613 C.D. 2010, filed Apr. 20, 2012), 2012 WL 8705095. See 210 Pa. Code
§69.414(a) (unreported opinion may be cited for its persuasive value).

       6
           Although Pennsylvania Superior Court cases are not binding on this Court, such cases may
offer persuasive precedent where they address analogous issues. Commonwealth v. Monsanto
Company, 269 A.3d 623, 679 n. 20 (Pa. Cmwlth. 2021). The Superior Court cases cited herein are
relied on for their persuasive value.


                                                    5
(Pa. Super. 2012). See also Cappozzi v. Antonoplos, 201 A.2d 420 (Pa. 1964). Each
case is determined on its own facts. City of Philadelphia v. Hart, 224 A.3d 815, 822
(Pa. Cmwlth. 2020). “It is for this reason that the term ‘grossly inadequate price’ has
never been fixed by any court at any given amount or any percentage amount of the
sale.” Id. (citing Scott v. Adal Corporation, 509 A.2d 1279, 1283 (Pa. Super. 1986),
appeal denied, 523 A.2d 1132 (Pa. 1987)). Absent evidence of the actual or estimated
value of the property sold, a determination of gross inadequacy cannot be made. See:
Continental Bank v. Frank, 495 A.2d 565, 568-69 (Pa. Super. 1985); J.B. Van Sciver
Co. v. Smith, 477 A.2d 550, 552 (Pa. Super. 1984). In addition, a presumption exists
that the price received at a public sale is the highest and best available. Blue Ball
National Bank v. Balmer, 810 A.2d 164, 167 (Pa. Super. 2002), appeal denied, 820
A.2d 702 (Pa. 2003).
                Here, the presumed highest and best price was bid at the Tax Sale, which
was $160,000.00.7 In order to show that the property was purchased at a “grossly
inadequate” price, Mathias was required to present competent and credible evidence to
establish the actual or estimated market value of the property. In an attempt to meet
this burden, Mathias presented an appraisal report prepared by Ms. McFarland in which
she valued the property at $745,000.00. The trial court rejected the appraisal as not
credible.
                Mathias argues that the trial court abused its discretion because the
McFarland Appraisal was the only certified and “impartial” appraisal offered at the
hearing. He also argues that the trial court abused its discretion by discounting the
McFarland Appraisal based solely on the testimony of Irvine, who was not an impartial
witness.


      7
          Mathias offered no facts to indicate a lack of competitive bidding for the property.


                                                   6
             In reviewing the decision below, we initially note that the trial court, as
factfinder, had the exclusive authority to weigh the evidence, render credibility
determinations, and draw reasonable inferences from the evidence presented. Barylak
v. Montgomery County Tax Claim Bureau, 74 A.3d 414, 417 (Pa. Cmwlth. 2013). This
Court may not make contrary credibility determinations or reweigh the evidence for
the purpose of reaching an opposite result. In re Sullivan, 37 A.3d 1250, 1256 (Pa.
Cmwlth. 2012).
             Even though the McFarland Appraisal was the only appraisal report
submitted at the hearing, the trial court was free to reject the valuation as not credible.
The trial court stated the basis for its reasons and made factual findings supported by
the record that the written appraisal was a “drive by” appraisal that made an
“extraordinary assumption” that the home is habitable and in good condition. The trial
court discounted the McFarland Appraisal because the appraiser did not enter the
property to personally inspect it, and all photographs of the property were taken from
the street. Further, the trial court found that Irvine had personal knowledge of the
condition of the property and based on his account, and concluded that the McFarland
Appraisal had greatly inflated its actual value. The Court is free to reject an appraisal
report where the report is grounded in speculation. See ENF Family Partnership v.
Erie County Board of Assessment Appeals, 861 A.2d 438 (Pa. Cmwlth. 2004)
(appraiser’s opinion regarding the possibility that the property might be rezoned for
commercial use was pure speculation and should not have been considered in assessing
the property); see also Blue Ball Nat. Bank v. Balmer, 810 A.2d 164 (Pa. Super. 2002)
(rejecting appraisal as pure speculation because appraiser considered the possibility of
development). We discern no error in the trial court’s assessment of the evidence as
the factfinder.



                                            7
             Because Mathias failed to present evidence of an inadequate sale price,
we conclude the trial court did not err in denying his petition to set aside.
             Accordingly, we affirm the order of the trial court.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                            8
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shahnawaz M. Mathias,                :
Individually and as Executor to      :
The Estate of Gladys E. Mathias,     :
                   Appellant         :
                                     :    No. 714 C.D. 2021
            v.                       :
                                     :
York County Tax Claim Bureau         :
and Craig W. Irvine                  :


                                   ORDER


            AND NOW, this 8th day of July, 2022, the order of the Court of
Common Pleas of York County is hereby AFFIRMED.



                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge